The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of patent 11199896.  The table listed below shows the similarity between the two and highlight the differences.
Patent 11199896
Instant Application 17523332
     1. (Currently Amended) An ambient computing system comprising:
     one or more sensors configured to generate sensor signals;
     a controller; and
     a plurality of processing components including a low-power processing component, a machine learning engine, and one or more other processing components, wherein the plurality of processing components share a random-access memory bank,
     wherein the ambient computing system is configured to perform operations comprising:
     remaining in a monitoring power state until the controller receives an interrupt indicating presence of one or more sensor signals,
     transitioning from the monitoring power state to a processing power state upon
the controller receiving the interrupt, wherein transitioning to the processing power state causes the ambient computing system to activate the low-power processing component and the random- access memory bank,
     determining, by the low-power processing component using the one or more sensor signals, that the machine learning engine should perform an inference pass using the one or more sensor signals,
     in response, performing the inference pass by the machine learning engine using the one or more sensor signals as input to generate an output that represents one or more other
processing components of the ambient computing system that should be activated to further process the one or more sensor signals,
     activating the one or more other processing components represented by the output
of the machine learning engine, and
     processing the one or more sensor signals by the one or more other processing components represented by the output of the machine learning engine.
     1. A device comprising:
one or more sensors configured to generate sensor signals; and
     an ambient computing system comprising a plurality of processing components
including a machine learning engine and one or more other processing components,
     wherein the ambient computing system is configured to perform operations
comprising:
     remaining in a monitoring power state until receiving an interrupt indicating
presence of one or more sensor signals generated by one or more of the one or more sensors,
     in response to receiving the interrupt, transitioning from the monitoring power
state to a processing power state,
     performing, in the processing power state, an inference pass by the machine
learning engine using the one or more sensor signals as input to generate an output that
represents one or more other processing components of the ambient computing system that should be activated to further process the one or more sensor signals,
     activating the one or more other processing components represented by the output of the machine learning engine, and
     processing the one or more sensor signals by the one or more other processing components represented by the output of the machine learning engine.
     3. (Original) The ambient computing system of claim 1, wherein the low-power processing
component is a low-power CPU.

     4. (Original) The ambient computing system of claim 1, wherein the low-power processing
component is a low-power DSP.

     5. (Original) The ambient computing system of claim 4, wherein the one or more other processing components of the ambient computing system that should be activated to further process the one or more sensor signals comprise a high-power DSP, a main CPU cluster, or a main machine learning engine.

     9. (Currently Amended) The ambient computing system of claim 1, wherein the plurality of processing components are communicatively coupled by a communication fabric, and wherein
transitioning from the monitoring power state to the processing power state comprises activating the communication fabric for the one or more other processing components represented by the output of the machine learning engine to communicate with other components of the ambient
computing system.

     10. (Currently Amended) The ambient computing system of claim 1, wherein while the
ambient computing system is in the monitoring power state, the ambient computing system is configured to maintain the low-power processing component and the machine learning engine in a non-operational state.
     2. The device of claim 1, wherein the plurality of processing components of the ambient computing system share a random access memory bank.

     4. The device of claim 1, wherein the one or more other processing components
comprises a low-power processing component, and wherein transitioning from the monitoring power state to the processing power state causes the ambient computing system to activate the low-power processing component.

     5. The device of claim 4, wherein the ambient computing system is configured to
process the one or more sensor signals by the low-power processing component to determine whether the inference pass should be performed by the machine learning engine.

     6. The device of claim 4, wherein the low-power processing component is a low-power
CPU.

     7. The device of claim 4, wherein the low-power processing component is a low-power
DSP.

     8. The device of claim 1, wherein the one or more other processing components of the
ambient computing system that should be activated to further process the one or more sensor
signals comprise a high-power DSP, a main CPU cluster, or a main machine learning engine.

     9. The device of claim 1, wherein the plurality of processing components are
communicatively coupled by a communication fabric, and wherein transitioning from the monitoring power state to the processing power state comprises activating the communication fabric for the one or more other processing components represented by the output of the machine learning engine.

     10. The device of claim 1, wherein while the ambient computing system is in the
monitoring power state, the ambient computing system is configured to maintain the machine learning engine in a non-operational state.


As shown from the table above, claims 1 and 3-10 of patent 11199896 teaches the same concept of the instant application.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lautner (US Patent Application 20140351559).
As per claim 1, Lautner teaches a device [100a, fig. 1A] comprising:
one or more sensors [152, 154, 156, 158, and 160, fig. 1A] configured to generate sensor signals [0036, as shown in figure 1, device 100A includes subsystem 150 which includes multiple sensors such as accelerometer, barometer, and other sensor such as ambient sensor that generate signals for particular applications]. 
an ambient computing system [200, fig. 2] comprising a plurality of processing components [321, fig. 3] including a machine learning engine [327, fig. 3] and one or more other processing components [325, fig. 3], wherein the ambient computing system is configured to perform operations comprising:
remaining in a monitoring power state until receiving an interrupt indicating presence of one or more sensor signals generated by one or more of the one or more sensors [0039, as pointed out while the second and the third processors are in low power state, in response of detecting sensor motion, the first processor can activate the second processor].
in response to receiving the interrupt, transitioning from the monitoring power state to a processing power state [0039, as pointed either processor can be in monitoring state while other processor can process data or other processor can process data while another processor in monitoring state and vice versa.  In this case, one processor can activate each other upon receive signals to do so in order to process data].
performing, in the processing power state, an inference pass by the machine learning engine using the one or more sensor signals as input to generate an output that represents one or more other processing components of the ambient computing system that should be activated to further process the one or more sensor signals [0033, 0051, 0053, 0057, fig. 5, as pointed out motion activity using machine learning enable the system to perform power management by reducing power consumption where specific processor can be activated upon].
activating the one or more other processing components represented by the output of the machine learning engine [0053, as pointed out the first processor can activate the second processor based on the result of the machine learning].
processing the one or more sensor signals by the one or more other processing components represented by the output of the machine learning engine [0053, as pointed out specific sensor data can be processing by the activation of the specific processor based on the result of the machine learning]. 

As per claims 11 and 14-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 11 and 14-20 are also anticipated by Lautner for the same reasons set forth in the rejected claims above.

As per claim 4, Lautner teaches the one or more other processing components comprises a low-power processing component, and wherein transitioning from the monitoring power state to the processing power state causes the ambient computing system to activate the low-power processing component [0039, 0055, fig. 5, as pointed out upon receiving sensor signal, the second processor which was in low power state can be activated to a higher power state and the second processor can be a low power processor].

As per claim 5, Lautner teaches process the one or more sensor signals by the low-power processing component to determine whether the inference pass should be performed by the machine learning engine [0033, 0051 0053, 0057, fig. 5, as pointed out motion activity using machine learning enable the system to perform power management by reducing power consumption].

As per claim 6, Lautner teaches the low-power processing component is a low-power CPU [0035, 0046, fig. 1, 2, low power processor and DSP].

As per claim 7, Lautner teaches the low-power processing component is a low-power DSP [0035, 0046, fig. 1, 2, low power processor and DSP].

As per claim 8, Lautner teaches the one or more other processing components of the ambient computing system that should be activated to further process the one or more sensor signals comprise a high-power DSP, a main CPU cluster, or a main machine learning engine [0039, 0051, specific processor can be activated in order to process the signal].

As per claim 9, Lautner teaches the plurality of processing components are communicatively coupled by a communication fabric, and wherein transitioning from the monitoring power state to the processing power state comprises activating the communication fabric for the one or more other processing components represented by the output of the machine learning engine [0039, 0053, 0071, fig. 2 shows modem processor where the model processor can be activated].

As per claim 10, Lautner teaches the ambient computing system is in the monitoring power state, the ambient computing system is configured to maintain the machine learning engine in a non-operational state [0031, 0053 fig. 2, as pointed out a processor can be enabled while some others are disable].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fullerton (US 20130046967) teaches proactive power management using a power management unit.
Lee (US 20170205863) teaches dynamically updating a power management policy of a processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187